60 F.3d 827NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Roger YOUNG, Plaintiff-Appellant,v.James B. HUNT, Governor;  Lynn C. Phillips;  Marvin Sparrow,Defendants-Appellees.
No. 94-7180.
United States Court of Appeals, Fourth Circuit.
Submitted May 9, 1995.Decided June 30, 1995.

Roger Young, appellant pro se.
Before HALL, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Young v. Hunt, No. CA-94-693 (E.D.N.C. Sept. 28, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Young failed to allege that he suffered any injury arising from the alleged deprivation.  Strickler v. Waters, 989 F.2d 1375, 1384 (4th Cir.), cert. denied, 62 U.S.L.W. 3319 (U.S.1993)